UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6460



MICHAEL A. SCOTT,

                                              Plaintiff - Appellant,

          versus


WESTERN CORRECTIONAL INSTITUTION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-05-635-CCB)


Submitted:   September 27, 2005        Decided:   September 30, 2005



Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael A. Scott appeals the district court’s order

dismissing his civil action under 42 U.S.C. § 1983 (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Scott v.

Western Corr. Inst., No. CA-05-635-CCB (D. Md. filed Mar. 10, 2005

& entered Mar. 11, 2005).   Additionally, we deny Scott’s motions

for appointment of counsel and to amend his complaint. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             AFFIRMED